                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



J.C., a minor, B.C., a minor, and Mr. R.C. and        )
Mrs. M.C., in their own right,                        )
                                                      )               Civil Action
                                                      )
                       Plaintiffs,                    )               No. _________________
                                                      )
               v.                                     )
                                                      )               Jury Trial Demanded
Greensburg-Salem School District,                     )
                                                      )
                       Defendant.                     )
                                                      )
                                                      )
                                                      )


                                          COMPLAINT

     As set forth below, Plaintiffs, J.C., B.C., and their parents, Mr. R.C. and Mrs. M.C., in their

own right (hereinafter “Plaintiffs”) claim violations of Section 504 of the Rehabilitation Act of

1973 and its implementing regulations, Title IX of the Education Amendments Act of 1972, 20

U.S.C. §1681(a), as well as Title II of the Americans with Disabilities Act and its implementing

regulations, 42 U.S.C. § 1983, and the Fourteenth Amendment. Plaintiffs also include a claim

for Recovery of Attorneys’ Fees and Costs, pursuant to 20 U.S.C. §1415(i)(3)(B).

                                PRELIMINARY STATEMENT

     1.        This is an action brought by J.C., a student with a disability living in the

Greensburg-Salem School District, B.C., his sibling, and their parents, Mr. R.C. and Mrs. M.C.

(hereinafter “Plaintiffs”), alleging violations of Section 504 of the Rehabilitation Act of 1973

(“Section 504”), Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. Section
1983 (“Section 1983”), Title IX of the Education Amendments Act of 1972 , 20 U.S.C.

§1681(a), and the Fourteenth Amendment.

     2.        This is an original action through which Plaintiffs allege that the Greensburg-

Salem School District discriminated against B.C., Mr. R.C., and Mrs. M.C. by association,

resulting in an additional violation of Section 504 and the ADA.

     3.        In an administrative due process hearing before a hearing officer from the Office

of Dispute Resolution, it was determined that the District violated Section 504 of the

Rehabilitation Act with deliberate indifference. Defendant did not appeal this determination.

Under Section 504 of the Rehabilitation Act, a finding of deliberate indifference entitles

Plaintiffs to compensatory damages. However, the hearing officer in the underlying due process

hearing lacks the jurisdiction to award the compensatory damages to which Plaintiffs are entitled.

Thus, in the instant action J.C. requests monetary damages to remedy the District’s

discrimination against him.

     4.        Plaintiffs’ complaint also includes an explicit claim for attorneys’ fees pursuant to

the IDEA, 20 U.S.C. §1415(i)(3)(B), based on their status as a prevailing party at the Office of

Dispute Resolution administrative due process hearing.

     5.        Plaintiffs are also requesting declaratory and equitable relief to remedy the

District’s violations, as well as additional monetary damages due to the District’s deliberate

indifference discrimination of Plaintiffs B.C., Mr. R.C., and Mrs. M.C. under Section 504 and

the ADA.

     6.        Finally, Plaintiffs seek all other appropriate relief available and attorneys’ fees

pursuant to the IDEA, Section 504, the ADA, and Section 1983.




                                                2
                                            PARTIES

     7.        Plaintiff J.C. is a mid-teenaged student residing in the Greensburg-Salem School

District. J.C. currently attends a cyber charter school and receives special education services and

supports through an Individualized Education Program (“IEP”). J.C. is a student with a disability

who is eligible for special education pursuant to the IDEA on the bases of Autism and Specific

Learning Disabilities. He is also identified as a student with a Speech and Language deficit.

     8.        Plaintiff B.C. is a sixth grade student residing in the Greensburg-Salem School

District. B.C. currently attends a cyber charter school.

     9.        Plaintiff Mr. R.C. is the father and natural and legal guardian of J.C. and B.C. and

resides within the Greensburg-Salem School District. Mr. R.C. is the husband of Mrs. M.C.

     10.       Plaintiff Mrs. M.C. is the mother and natural and legal guardian of J.C. and B.C.,

and resides within the Greensburg-Salem School District. Mrs. M.C. is the wife of Mr. R.C.

     11.       Defendant Greensburg-Salem School District is a local School District and a

public entity organized under the laws of the Commonwealth of Pennsylvania. The District is a

Local Education Agency (“LEA”) and a recipient of federal funds, and it is therefore legally

bound by the provisions of the IDEA, Section 504, the ADA, and Section 1983.

                                 JURISDICTION AND VENUE

     12.       This Complaint seeks appropriate relief for violations and denial of equal access

to education pursuant to Section 504, 29 U.S.C. § 794, the ADA, 42 U.S.C. §§ 12101, et seq,

Title IX of the Education Amendments Act of 1972 , 20 U.S.C. §1681(a), the Fourteenth

Amendment, and 42 U.S.C. §1983.

     13.       This action arises under the laws of the United States, and therefore this Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1343(a)(3), and 1343(a)(4).


                                                3
      14.       Further, this action seeks recovery of attorneys’ fees and costs pursuant to the

IDEA, 20 U.S.C. §1415(i)(3)(B), and Section 504, 29 U.S.C. §794a.

      15.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the events

and omissions giving rise to the claims in this case arose in this judicial district and all parties

reside in this judicial district.

                                    PROCEDURAL HISTORY

      16.       On May 17, 2017, Plaintiffs filed an administrative Due Process Complaint with

the Office for Dispute Resolution (“ODR”) alleging, among other claims, that the District

violated the IDEA and Section 504 by failing to provide J.C. a free, appropriate public education

(“FAPE”), and that the District had discriminated against J.C. on the basis of his disability in

violation of Section 504.

      17.       The Parties had previously entered into a Tolling Agreement, establishing the

filing date for purposes of the timely filing determination as February 17, 2017.

      18.       As relief, Plaintiffs sought declaratory relief, reimbursement of private expenses,

and compensatory education.

      19.       Due Process Hearing sessions convened October 5, 2017, November 14, 2017,

and January 8, 2018.

      20.       By a final Order dated February 15, 2018, the Hearing Officer issued a decision

finding that the District failed in its FAPE obligations to Plaintiff J.C. from February 17, 2015

through the conclusion of the 2014-2015 school year. As relief, the District was ordered to

provide 6 hours of compensatory education per day for each day the District was in session

between February 17, 2015 through the conclusion of the 2014-2015 school year. (A redacted




                                                  4
copy of the Order is attached hereto and incorporated by reference as though fully set forth as

Exhibit A)

        21.     The Hearing Officer found that the District discriminated against J.C. in violation

of Section 504 of the Rehabilitation Act. The Hearing Officer held that the District acted with

deliberate indifference toward him.

        22.     As the Hearing Officer’s decision was a final Order and Defendant failed to

appeal that decision, Plaintiffs have exhausted all administrative remedies necessary to file the

present Complaint.

                                  FACTUAL ALLEGATIONS

                                General Background Information

        23.     Student, J.C., is fifteen (15) years old, having a date of birth of October 11, 2003.

        24.     J.C. has been diagnosed with Autism Spectrum Disorder (“ASD”), Specific

Learning Disabilities in the areas of math calculation and math problem solving, as well as a

Speech and Language Disorder.

        25.     J.C. has difficulty with expressive language and communicating needs and

feelings, and has social skill deficits. His communication deficits make it difficult for him to

interact with peers, and also make him more susceptible to bullying and abuse.

        26.     J.C. has been provided with outside behavioral support services at least since the

fall of 2010.

        27.     B.C. is a twelve (12) year old student, having a date of birth of September 21,

2006.

        28.     B.C. began attending school in Defendant District at the start of the 2012-2013

school year for kindergarten.


                                                 5
      29.       During his time in Defendant District, B.C. was transported to and from school on

a school bus contracted by Defendant. Plaintiff J.C. was transported on the same school bus.

                                     2012 Sexual Assault and Trauma

      30.       During the summer of 2012, before J.C. was to start second grade, he reported to

his outside behavior services consultant that another student had sexually assaulted him on the

school bus.

      31.       Specifically, J.C. disclosed that student D.H. had removed his pants and exposed

his penis to J.C.

      32.       J.C. was also upset because the offending student was also attempting to put

himself in proximity to sibling B.C. following the 2012 incidents. J.C. feared D.H. would

sexually assault B.C. if J.H. did not protect him.

      33.       Mrs. M.C. and Mr. R.C. shared this immediately with Defendant, and ultimately

met with J.C.’s principal on September 18, 2012 to discuss the matter.

      34.       During this meeting, Mrs. M.C. stressed J.C.’s vulnerability, reminding the

principal that J.C.’s social skill deficits and desperate desire to be accepted by peers made him

extremely susceptible to abuse and manipulation by peers. She was fearful, but the principal

convinced her that the situation would be addressed and monitored going forward.

      35.       The principal assured Mr. R.C. and Mrs. M.C. that she would share the

information with J.C.’s teachers so the students could be appropriately supervised. Mr. R.C. and

Mrs. M.C. trusted that the principal would appropriately address the situation.

      36.       The student involved, D.H., was well known in Defendant District as a behavior

and discipline problem.




                                                6
     37.       J.C.’s parents were assured that his interactions with D.H. would be monitored

closely throughout the 2012-2013 school year.



              Defendant Failure to Supervise Results in Ongoing Victimization

     38.       Mr. R. C. and Mrs. M.C. believed, after meeting with Defendant in 2012, that J.C.

 was being closely supervised when interacting with student D.H. Defendant failed to notify

 Mr. R.C. or Mrs. M.C. at the start of the 2013-2014 school year that J.C. was in fact being

 permitted to sit with or near student D.H. in the back of the school bus. This effectively

 prevented the only adult on the bus—the bus driver—from observing what was occurring

 between the two students.

     39.       As a result, D.H. repeatedly victimized J.C.

     40.       D.H. forced J.C. to touch his penis, and also rubbed his penis on J.C.

     41.       Because of his social skill deficits, desire to be accepted by peers, and lack of

understanding of appropriate interpersonal communication, J.C. did not report this incidents

during this time. Instead, he became more anxious and depressed, and acted out at home.

     42.       By February 2013, J.C. began displaying self-harm behaviors. By June 2013,

mobile therapy services were recommended for J.C. He was noted to be unable to regulate his

emotions, and his relationship with his sibling B.C. was deteriorating rapidly.

     43.       In February 2014, Mrs. M.C. expressed her concerns to J.C.’s behavioral support

consultant, noting heightened agitation, difficulties interacting with his younger brother, and

difficulty expressing thoughts and emotions. Despite expressing a desire to improve his

relationship with B.C., J.C. simultaneously expressed a great deal of frustration when interacting

with him.


                                                7
      44.       Mrs. M.C. continuously communicated with Defendant, making staff aware of

J.C.’s increased anxiety and behavior issues.

      45.       Defendant failed to take any steps to determine the cause of J.C.’s change in

behavior.

      46.       When the 2014-2015 school year began, J.C. and B.C. continued to be transported

to school via the school bus contracted by Defendant District. Again, Defendant failed to

provide adequate supervision.

      47.       By early February 2015, the sexual abuse had increased. Because Defendant

failed to supervise D.H. and J.C. on the school bus, J.C. had been victimized for several years.

      48.       On February 5, 2015, J.C. was finally able to report to his learning support teacher

that he had been a victim of the same peer’s sexual abuse on the school bus.

      49.       Despite this disclosure, J.C.’s teacher failed to notify his parents.

                Events Following Disclosure by J.C. of Ongoing Sexual Assault

      50.       When Mrs. M.C. picked J.C. up from school on February 5, 2015, he reported the

same information he had shared with his learning support teacher to her. B.C. was in the vehicle

at this time.

      51.       That evening, Mr. R.C. attempted to determine the timeframe over which the

sexual abuse by the peer had occurred, but J.C. has difficulty with temporal concepts.

      52.       On February 6, 2015, a pediatrician examined J.C.

      53.       Mr. R.C. and Mrs. M.C. ultimately decided to keep both J.C. and B.C. home from

school until they could be certain they would be safe in the school setting, as well as on the

school bus.

      54.       Mr. R.C. and Mrs. M.C. reported the sexual abuse to local police on February 9,


                                                 8
2015.

        55.    The state police interviewed J.C.’s teacher and the elementary school principal on

February 10, 2015. In this interview, the elementary school principal learned that J.C.’s learning

support teacher had failed to report the disclosure to her, per Defendant District’s policy.

        56.    As part of the investigation, the police reviewed video of the school bus. On many

occasions, D.H. was observed travelling to J.C.’s seat.

        57.    Through their investigation, police ultimately concluded that the incidents of

sexual assault J.C. reported likely occurred during the early portion of the 2014-2015 school

year. However, because only the most recent videotapes were available for review, it is likely

J.C. was also being assaulted by D.H. prior to that time.

        58.    Mr. R.C. and Mrs. M.C. spoke to the building principal on February 11, 2015,

during which time they asked what steps could be taken to protect J.C. moving forward.

        59.    Defendant proposed to change J.C.’s homeroom assignment, as D.H. was also in

the current homeroom. Also, Defendant offered to provide J.C. with alternative transportation.

        60.    Mr. R.C. and Mrs. M.C. were not satisfied with the District’s response, as all

offers would have resulted in a change for J.C., rather than D.H. Defendant was aware that J.C.

struggled with transitions, and these changes would have a significant negative impact on him.

Moreover, J.C. perceived changes of his schedule as punishment, and did not understand why

D.H., who had perpetrated the sexual abuse, was not being disciplined.

        61.    When Mr. R.C. and Mrs. M.C. shared J.C.’s disclosure with his therapist, she

concluded J.C.’s progressively worsening behavior and strained relationship with B.C. were a

result of the ongoing sexual abuse.

        62.    On February 20, 2015, staff at A Child’s Place at Mercy Westmoreland conducted


                                                9
a forensic interview of J.C. and B.C.

     63.       When asked why he was there, J.C. responded, “Because of D.H.,” and added,

“He’s not a good kid. He tried to piss on me, tried to have sex with me.” J.C. continued by

stating that D.H. “tried to kiss me, and made me stick my private, he pinched me, and I pinched

him back. He spit on my face and tried to steal my games.” When asked to further elaborate, J.C.

stated that this year on his school bus, D.H., “jumped on my seat, and I tried to get away. He

tried to kiss me.” J.C. then stated that D.H., “poked my penis” and pulled down his pants. J.C.

further explained that “D.H. wiggled his penis on mine.” Additionally, J.C. stated that D.H.,

“licked my penis,” and punched him.

     64.       On February 26, 2015, Mr. R.C. and Mrs. M.C. requested a meeting with

Defendant. They also confirmed that until Defendant completed its formal investigation of the

sexual abuse, J.C. and B.C. would not be returning to school.

     65.       Defendant never finalized or completed its investigation of the sexual abuse, and

never provided a written report to the family.

     66.       Despite J.C.’s disclosure, the District failed to revise his IEP to ensure he received

the emotional support, counseling, and increased supervision required to address the sexual

abuse appropriately.

     67.       Because school remained unsafe for J.C. and B.C., Mr. R.C. and Mrs. M.C. kept

them home.

     68.       Defendant sent Mr. R.C. and Mrs. M.C. letters about J.C. and B.C.’s absences

from school, both excused and unexcused, in March 2015.

               Deliberate Indifference of Defendant to Needs of J.C. and B.C.

     69.       Defendant never met with Mr. R.C. and Mrs. M.C. regarding J.C. and B.C.’s


                                                 10
truancy from school. Defendant also did not pursue truancy charges with the magistrate

regarding J.C. or B.C. because of the circumstances that had led to the absences.

     70.       J.C. was due for a new triennial evaluation pursuant to the IDEA.

     71.       Despite the sexual abuse disclosed by J.C. and his obvious need for increased

supports to address his anxiety, depression, and safety concerns, Defendant opted only to review

J.C.’s previous educational records when conducting the evaluation. Defendant ignored Mr. R.C.

and Mrs. M.C.’s concerns. No observations were attempted as part of the evaluation, and J.C.

was not asked to provide feedback.

     72.       Mr. R.C. and Mrs. M.C. again explicitly stated that J.C. and B.C. could not return

to school until their safety was addressed.

     73.       Defendant District met with Mr. R.C. and Mrs. M.C. on April 20, 2015. At that

meeting, a new IEP was also presented to Mr. R.C. and Mrs. M.C.

     74.       The April 2015 IEP failed to address J.C.’s obvious need for emotional support

following the disclosure. Defendant failed to offer in-school counseling or access to a supportive

staff member. Moreover, no plan was developed to address J.C.’s safety and need for

supervision. As a result, J.C. and B.C. could not return to school.

     75.       The April 2015 IEP did not include any information on or plan to address J.C.’s

absences from school, and the team did not discuss concerns about attendance. B.C.’s attendance

was also not discussed.

     76.       As a result of Defendant’s failure to address student’s emotional and safety needs,

J.C.’s accrued 49 unexcused and 6 excused absences during the final two quarters of the 2014-

2015 school year. B.C. accrued 51 unexcused absences and 7 excused absences for B.C. during

the final two quarters of the 2014-2015 school year.


                                                11
                                     The 2015-2016 School Year

     77.       J.C. and B.C. enrolled in a cyber charter school in August 2015. Both currently

continue to attend the cyber charter school.

     78.       Mrs. M.C. was traumatized by J.C.’s abuse and disclosure, and to date

experiences panic attacks. Moreover, Mrs. M.C. required extensive support in her home in order

to enable her to care for her children properly. She was unable to work consistently for the

family business. This resulted in tremendous financial burden on Plaintiffs’ family.

     79.       Further, Mrs. M.C.’s mental health prevented her from supporting J.C. and B.C.

in their cyber school program, which forced Plaintiffs to secure in-home tutoring and support.

     80.       During the 2015-2016 school year, Mr. R.C. and Mrs. M.C. arranged for an adult

facilitator to assist J.C. and B.C. with focus, completing assignments for the charter school, and

to aid students in transitioning to the cyber charter program.

     81.       The expense of the private facilitator is ongoing, as J.C. and B.C. continue to

require support.

     82.       To date, J.C. continues to manifest and express anxiety over the February 2015

sexual abuse and the peer involved. J.C. remains fearful of seeing the peer again, and also

expresses concerns that the peer will victimize other students.

     83.       Further, B.C. has developed issues with anger and frustration, and his relationship

with J.C. was further strained by these incidents.

                            Ongoing Impact on Mr. R.C. and Mrs. M.C.

     84.           Following J.C.’s disclosure, Mrs. M.C. suffered a significant emotional trauma.

     85.        Mr. R.C. and Mrs. M.C. own their own business, and prior to the incidents

described herein Mrs. M.C. assisted in managing the company’s finances and operations.


                                                 12
      86.        Mrs. M.C. is no longer able to independently manage these tasks, as she struggles

daily with feelings of intense guilt, anxiety, and depression.

      87.        Further, Mr. R.C. and Mrs. M.C.’s marriage has been negatively impacted.

      88.        Mrs. M.C. often struggles to leave the family home, and has required support in-

home in order to care for J.C., B.C., and the family’s third child.

      89.        Mr. R.C. also has experienced significant anxiety and guilt over not having been

able to protect J.C.

      90.        Mr. R.C. and Mrs. M.C. continue to struggle to provide J.C. the supports he

requires to appropriately address and cope with his trauma..

      91.        J.C. and B.C.’s relationship has also been negatively impacted by the events

described herein. Given their young ages, B.C. blames J.C. for his removal from Defendant

District. As a result, B.C. resents J.C., and their relationship is strained as a result.

      92.        All family members will require ongoing therapeutic supports to address the

traumas they have individually and collectively experienced as a result of the incidents described

herein.

          COUNT I: VIOLATION OF SECTION 504 OF THE REHABILITATION
                     ACT OF 1973 RELATED TO PLAINTIFF J.C.

 COUNT II: VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES
                   ACT RELATED TO PLAINTIFF J.C.

      93.        The averments set forth in each of the preceding paragraphs are incorporated by

reference here as though fully set forth at length.

   94. Section 504 prohibits disability discrimination by recipients of federal funds. The statute

provides that:

                 No otherwise qualified individual with a disability in the United States . . . shall,


                                                  13
               solely by reason of her or his disability, be excluded from the participation in, be
               denied the benefits of, or be subjected to discrimination under any program or
               activity receiving Federal financial assistance or under any program or activity
               conducted by any Executive agency[.]

               29 U.S.C. § 794(a).

     95.       Compensatory damages are an available remedy under Section 504.

     96.       Hearing Officer Skidmore, in her February 2017 opinion, held that Defendant

violated Section 504. Specifically, she determined that Defendant acted with deliberate

indifference, and Plaintiffs are entitled to damages as a result.

     97.       Defendant failed to appeal this finding.

     98.       Section 202 of the ADA similarly states: “[N]o qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. This standard applies even to entities that

do not receive Federal funds. Id.

     99.       The same standards govern both the Section 504 and the ADA claims. S.H. ex rel.

Durrell v. Lower Merion School District, 729 F.3d 248, 260 (3d Cir. 2013). Thus, Counts I and II

will be considered together here.

     100.      The ADA also permits the award of compensatory damages based on a showing

of intentional discrimination. Id. at 260-65.

     101.      J.C. was not able to access his educational program due to his disability. J.C. was

denied any educational supports or services from February 2015 through the conclusion of the

2014-2015 school year.




                                                 14
     102.      The lack of access to any educational programming resulted in harm to J.C.,

including cognitive, psychological, and socio-relational damage.

     103.      As a direct result of Defendant’s deliberate indifference, J.C.’s relationship with

B.C., Mr. R.C., and Mrs. M.C. have been irreparably damaged. J.C. has experienced increased

anxiety and depression, and remains fearful when out in the local community. He will require

ongoing therapeutic supports to cope with the trauma he endured.

     WHEREFORE, Plaintiffs respectfully request that this Court award Plaintiffs all remedies

available under Section 504 and the ADA for these violations, including monetary damages and

attorneys’ fees and costs.

       COUNT III: VIOLATION OF SECTION 504 OF THE REHABILITATION
       ACT OF 1973 RELATED TO PLAINTIFFS B.C., MR. R.C., and MRS. M.C.

 COUNT IV: VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES
        ACT RELATED TO PLAINTIFFS B.C., MR. R.C., and MRS. M.C.

     104.      The averments set forth in each of the proceeding paragraphs are incorporated by

reference here as though fully set forth at length.

     105.      Plaintiffs note that, because the Hearing Officer lacked jurisdiction to decide

Plaintiffs’ associational discrimination claims, such claims are presented as an original action.

     106.      The same standards govern both the Section 504 and the ADA claims. S.H., 729

F.3d at 260. Thus, Counts III and IV will be considered together here.

     107.      A plaintiff asserting an associational discrimination claim under Section 504 and

Title II of the ADA must plausibly allege:

               (1) a logical and significant association with an individual with disabilities; (2)
               that a public entity knew of that association; (3) that the public entity
               discriminated against them because of that association; and (4) they suffered a
               direct injury as a result of the discrimination.



                                                 15
Schneider v. Cnty. of Will, 190 F. Supp. 2d 1082, 1091 (N.D. Ill. 2002) (citing 28 C.F.R. §

35.130(g)).

     108.      The first two elements of an associational discrimination claim are easily met in

the present matter. B.C. is J.C.’s sibling, and Mr. R.C. and Mrs. M.C. are J.C.’s parents. J.C. has

a disability. Furthermore, the District clearly knew of this association.

     109.      The District discriminated against Mr. R.C. and Mrs. M.C. because of their

association with J.C. by continuously failing to provide sufficient supervision and support,

despite Mr. R.C. and Mrs. M.C.’s constant efforts and requests, to allow J.C. to access his

education.

     110.      The District ignored Mr. R.C. and Mrs. M.C.’s concerns, which directly resulted

in J.C. being denied adequate supervision, as well as access to a free, appropriate public

education.

     111.      Moreover, despite Mr. R.C. and Mrs. M.C. requesting through the IEP process

revisions be made to J.C.’s IEP to permit him to return to school, their concerns were ignored.

While they were permitted to attend the IEP meeting, they were denied the opportunity to

meaningfully participate.

     112.      Further, Mr. R. C. and Mrs. M.C. believed, after meeting with Defendant in 2012,

that J.C. was being closely supervised when interacting with student D.H. Defendant failed to

notify Mr. R.C. or Mrs. M.C. that J.C. was in fact being permitted to sit with or near student

D.H. in the back of the school bus. This effectively prevented the only adult on the bus—the bus

driver—from observing what was occurring between the two students.

     113.      The District discriminated against B.C. because of an association with J.C. by

continuously failing to implement additional supports or supervision, despite Mr. R.C. and Mrs.


                                                16
M.C.’s continued efforts and requests.

      114.      B.C. has a right to be provided a public education, pursuant to the Fourteenth

Amendment, as a student in the United States.

      115.      Defendant District was aware that, until appropriate supports and supervision

were put in place to ensure J.C. (and B.C.) were safe on the school bus and in the school

building, B.C. was unable to return to school.

      116.      Despite this, Defendant District failed to act, and thus forced B.C. out of school.

      117.      As a result of the anxiety and stress she experienced because of the incidents

described in this Complaint, Mrs. M.C.’s mental and physical health declined. She was unable to

adequately care for her children without support, and as a result the family was forced to hire

private in-home support. Moreover, Mrs. M.C. was unable to maintain her role in the family’s

business. Mrs. M.C. suffered direct injury as a result of the discrimination.

      118.      Mr. R.C. also suffered direct injury as a result of the discrimination. He was

forced to witness both his wife and children suffer because of Defendant’s actions, which

significantly impacted his mental and physical health. Moreover, as founder of the family

business, Mr. R.C. was forced to manage additional tasks as a result of Mrs. M.C.’s inability to

work. The business also suffered as a result.

      119.      Moreover, the marriage of Mr. R.C. and Mrs. M.C. was significantly strained as a

result of the situation created by Defendant’s actions.

      120.      Additionally, B.C.’s relationship with J.C., Mr. R.C., and Mrs. M.C. was

significantly strained as a result of the situation created by Defendant’s actions.

      121.      Therefore, Plaintiffs B.C., Mr. R.C., and Mrs. M.C. have suffered discrimination

on the basis of their association with J.C., a child with a disability, due to the District’s actions.


                                                  17
     WHEREFORE, Plaintiffs respectfully request that this Court find that the District

discriminated against B.C., Mr. R.C., and Mrs. M.C. based on their association with an

individual with a disability and award Plaintiffs all remedies available under Section 504 and the

ADA for these violations, including monetary damages and attorneys’ fees and costs.

                     COUNT V: VIOLATION OF 42 U.S.C. SECTION 1983
                    BREACH OF A SPECIAL CUSTODIAL RELATIONSHIP

     122.      The averments set forth in each of the proceeding paragraphs are incorporated by

reference here as though fully set forth at length.

     123.      Under the law, an affirmative duty to act arises out of certain “special

relationships” between states and individuals. Morrow v. Balaski, 719 F.3d 160, 167 (3d Cir.

2013).

     124.      Although a “special relationship” sufficient to establish a public school’s duty to

protect students does not generally exist, the Third Circuit has made clear that a narrow

exception exists where:

                 [C]ircumstances must be so significant as to forge a different kind of
                 relationship between a student and a school than that which is inherent
                 in the discretion afforded school administrators as part of the school’s
                 traditional in loco parentis authority or compulsory attendance laws.

Morrow v. Balaski, 719 F.3d 160, 171 (3d Cir. 2013).

     125.      Despite a previous allegation of sexual misconduct by student D.H. against J.C.

on the school bus, J.C.’s IEP team failed to provide J.C. with additional supports to ensure he

was not victimized again.

     126.      The IEP team possessed specialized knowledge of J.C.’s unique needs.

Specifically, the team understood that J.C.’s social skill deficits and vulnerability made him

dependent on Defendant to ensure his safety. and was obligated under the IDEA to ensure he was


                                                 18
provided with the supports necessary to access his educational programming. As such, a “special

relationship,” sufficient to create a District duty to protect exists in this case.

      127.      Despite this “special relationship, the District failed to provide J.C. the

supervision he was required, and permitted D.H. to victimize him for a prolonged period as a

result.

      128.      As a result of this failure, J.C. suffered trauma and distress, as outlined herein.

      WHEREFORE, Plaintiffs respectfully request that this Court grant appropriate relief

including monetary damages, attorneys’ fees, costs, and all other relief as is appropriate and

necessary.

               COUNT VI: VIOLATION OF THE FOURTEENTH AMENDMENT
                            STATE CREATED DANGER

      129.      The averments set forth in each of the proceeding paragraphs are incorporated by

          reference here as though fully set forth at length.

      130.      To state a claim under 42 U.S.C. § 1983, “a plaintiff must allege a person acting

under color of state law engaged in conduct that violated a right protected by the Constitution or

laws of the United States.” Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000).

      131.      The Due Process Clause of the Fourteenth Amendment provides that a state shall

not “deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, §1.

      132.      Plaintiffs argue that the District violated J.C.’s Fourteenth Amendment rights, and

this violation is actionable pursuant to Section 1983 under the “state-created danger” theory.

      133.      To establish a state-created danger claim, plaintiffs must establish four elements:

          (1) The harm ultimately caused was foreseeable and fairly direct; (2) the state
          actor acted in willful disregard for the safety of the plaintiff or with a degree


                                                  19
         of culpability that shocks the conscience; (3) there existed some relationship
         between the state and the plaintiff such that the plaintiff was a foreseeable
         victim of the defendant’s acts, or a member of a discrete class of persons
         subjected to the potential harm brought about by the state’s actions, as
         opposed to a member of the public in general; and (4) that the state actors
         affirmatively used their authority to create a danger to the citizen or that
         rendered the citizen more vulnerable to danger than had the state not acted
         at all.”

Enright v. Springfield Sch. Dist., 2007 WL 4570970, at *8 (E.D. Pa. 2007).

     134.      Further, “a constitutional violation may result when ‘state authority is

affirmatively employed in a manner that injures a citizen or renders him more vulnerable to

injury from another source than he or she would have been in the absence of state intervention.”

Id. (citing Burella v. City of Phila., 501 F.3d 134, 146-47 (3d Cir. 2007).

     135.      The District knew or should have known of J.C.’s vulnerability, as well as the

lack of adequate supervisions provided on the school bus.

     136.      The District, based on this knowledge, should have anticipated that J.C. would

have been victimized by student D.H. again on the bus absent the provision of additional

supervision.

     137.      The harm ultimately caused to J.C. was foreseeable and fairly direct.

     138.      The District acted in willful disregard for J.C.’s safety.

     139.      There was a specific relationship between J.C. and the District, in that J.C. was a

student with a disability in its care and protection as required by law.

     140.      The District used its authority to create the opportunity for harm that otherwise

would not have existed by placing J.C. on the bus with student D.H., and subsequently failing to

provide the appropriate supervision required to ensure J.H. was not victimized again.

     141.      The District’s actions were predicated on a failure to act in light of a known risk.



                                                20
     142.       The District’s actions manifested a disregard of a high and excessive degree of

danger, known to it or apparent to a reasonable person in its position.

     143.       The actions of the District were outrageous and willful or undertaken in such a

negligent manner as to rise to the level of outrageousness and willfulness.

     WHEREFORE, Plaintiffs respectfully request that this Court grant appropriate relief

including monetary damages, attorneys’ fees, costs, and all other relief as is appropriate and

necessary.

                     COUNT VII: VIOLATION OF 42 U.S.C. SECTION 1983
             MR. R.C. and MRS. M.C. v. THE DISTRICT—VIOLATION OF LIBERTY
                                       INTEREST

     144.       The averments set forth in each of the proceeding paragraphs are incorporated by

reference here as though fully set forth at length.

     145.       “To state a due process claim under § 1983, a plaintiff ‘must identify a

‘recognized liberty or property interest within the purview of the Fourteenth Amendment and

show that they were intentionally or recklessly deprived of that interest, even temporarily, under

state law.’” Anspach ex rel. Anspach v. Cty. of Phila., Dept. of Publ. Health, 503 F.3d 256, 262

(3d Cir. 2007) (quoting Griffith v. Johnston, 899 F.2d 1427, 1435 (5th Cir. 1990).

     146.       Mr. R.C. and Mrs. M.C. possessed a liberty interest, guaranteed by the Due

Process Clause of the Fourteenth Amendment to the United States Constitution, in the

parenthood and companionship of their children, J.C., and the maintenance and integrity of their

family.

     147.       The actions of the District in failing to adequately supervise J.C., resulting in his

being victimized on the bus, was the proximate cause of the loss and diminution of these rights.

     148.       Mr. R.C. and Mrs. M.C. suffered damage, trauma, and distress, as more


                                                 21
specifically described herein, which was proximately caused by the conduct of the District.

     WHEREFORE, Plaintiffs respectfully request that this Court grant appropriate relief

including monetary damages, attorneys’ fees, costs, and all other relief as is appropriate and

necessary.

                            COUNT X: VIOLATION OF TITLE IX

     149.      The averments set forth in each of the preceding paragraphs are incorporated by

reference herein as though fully set forth at length.

     150.      The sex-based harassment articulated herein was so severe, pervasive, and

objectively offensive that it deprived J.C. of access to educational opportunities or benefits

provided by the school.

     151.      The Defendant District created and/or subjected J.C. to a hostile educational

environment in violation of Title IX of the Education Amendments of 1972, 20 U.S.C. §1681(a)

because:

             a. J.C. was a member of a protected class;

             b. The Defendant had actual knowledge of student D.H.’s history of behavioral

                 problems and previous sexual abuse of J.C.;

             c. The Defendant’s knowledge of student D.H.’s history of behavioral problems

                 and previous sexual abuse of J.C. put it on notice that he posed a substantial

                 risk;

             d. The Defendant allowed D.H. to be transported with J.C. with no additional

                 supervision on the bus other than a traditional school bus driver;

             e. As a result of Defendant’s choices, J.C. was subjected to sexual harassment in

                 the form of a sexual assault by another student;


                                                 22
             f. The sexual assault against J.C. was so severe that it barred him from access to

                 educational opportunities and benefits;

             g. Following the sexual assault, the Defendant failed to offer or implement any

                 significant or appropriate supports or supervision to ensure J.C. was not

                 victimized again;

             h. The Defendant’s lack of policies and procedures, or failure to follow them,

                 amounted to an/or caused a violation of Title IX and J.C.’s Title IX rights;

             i. The Defendant’s response to the sexual assault against J.C. amounted to

                 deliberate indifference, differential treatment, discrimination, and/or retaliation

                 against J.C.;

             j. The Defendant’s response to the sexual assault amounted to and caused of

                 violation of Title IX and J.C.’s rights thereunder; and

             k. The Defendant’s actions and failures to act created a hostile educational

                 environment for J.C.

      152.     J.C. has suffered damages, including interference with his educational

opportunities, as a direct and proximate result of Defendant’s violations of his rights under Title

IX.

      WHEREFORE, Plaintiffs respectfully request that this Court grant appropriate relief

including monetary damages, attorneys’ fees, costs, and all other relief as is appropriate and

necessary.

                  COUNT XI: CLAIM FOR ATTORNEYS’ FEES AND COSTS

      153.     The averments set forth in each of the preceding paragraphs are incorporated by

reference herein as though fully set forth at length.


                                                 23
      154.     The Plaintiffs achieved prevailing party status in their claims that the District

violated both the IDEA and Section 504, as it denied J.C. FAPE from February 17, 2015 through

the conclusion of the 2014-2015 school year.

      155.     Moreover, Plaintiffs also prevailed on their claim under Section 504 that the

District discriminated against and acted with deliberate indifference toward J.C..

      156.     Plaintiffs have prevailed in the administrative proceeding held in this matter.

      157.     The failure of the District to reimburse Plaintiffs’ attorneys’ fees and costs denies

Plaintiffs their prevailing party rights under federal law.

      158.     Section 504 and the ADA authorize this Honorable Court to award reasonable

attorneys’ fees and costs to Parents who prevail in any action or proceeding.

      159.     At all times during the administrative proceedings and continuing to present,

Plaintiffs were represented by counsel from the firm of Ruder Law, LLC.

      160.     During the course of their continued representation, Ruder Law, LLC incurred the

following time and costs:

             a. In preparing, attending, and defending J.C.’s and his Parents’ multiple claims,

                 attorneys’ fees are more than $50,000.00 for roughly 200 hours of work; and

             b. The expenditure of Four Hundred Dollars ($400.00) for filing the instant action;

                 and

             c. Additional attorneys’ fees accrued as a result of the instant action.

     161.      The attorneys’ fees, hourly rate, and costs are fair and reasonable in the Western

District, and the rates are based on rates prevailing in the community for legal services furnished

in this District, and all services provided were reasonable and necessary to achieve the prevailing

party status in all actions, complaints, or proceedings.


                                                 24
     WHEREFORE, Plaintiffs respectfully request this Honorable Court award them full

reimbursement of all attorneys’ fees and costs as permitted by law through the administrative

proceedings and the instant action.

                                      REQUEST FOR RELIEF

Wherefore, Plaintiffs respectfully request this Court enter an Order:

     1. Assuming jurisdiction of this case;

     2. Declaring that the District’s actions and omissions constituted discrimination against

         Plaintiffs Mr. R.C., and Mrs. M.C., and B.C. based on their association with an

         individual with a disability under Section 504 and the ADA;

     3. Awarding compensatory damages for the District’s violations under Section 504 and

         the ADA;

     4. Awarding monetary damages to Plaintiffs to address the emotional, mental, and

         physical anguish and distress experienced as a result of the District’s violation of the

         ADA, Section 504, and Section 1983;

     5. Awarding attorneys’ fees and costs under the IDEA, ADA, Section 504, and Section

         1983; and

     6. Granting any other appropriate and necessary relief as the Court deems appropriate,

         including monetary damage, punitive and exemplary damages, and attorneys’ fees.

                                                     Respectfully Submitted,

                                                     /s/ Kristen C. Weidus, Esq.
                                                     PA Attorney ID 313486
                                                     Ruder Law
                                                     429 Forbes Avenue, Suite 450
                                                     Pittsburgh, PA 15219
Date: December 19, 2018                              Telephone: (412) 281-4959
                                                     Email: kristenweidus@ruderlaw.com


                                               25
